STATE OF LOUISIANA
            COURT OF APPEAL, FIRST CIRCUIT

OUTDOOR       POWERHOUSE,         LLC                                     NO.     2021     CW   1542

VERSUS


BROWN &       BROWN    OF    LOUISIANA,
LLC    D/ B/ A   BROWN &      BROWN     OF
BATON       ROUGE AND KATIE         CAVIN                                  JANUARY        31,   2022

AND    LAURIE       BONNER




In    Re:        Brown &      Brown     of   Louisiana,        LLC   d/ b/ a    Brown &     Brown      of
                 Baton       Rouge,      applying        for                                      21st
                                                                supervisory         writs,

                 Judicial       District        Court,       Parish  of  Livingston,                No.
                 153838.



BEFORE:          McDONALD,      LANIER,      AND    WOLFE,     JJ.


        WRIT     DENIED.


                                                   im
                                                   WIL
                                                   EW




COURT       OF APPEAL,      FIRST     CIRCUIT




      DEPUTY CLERK OF COURT
              FOR   THE   COURT